 

Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 10th day of July, 2015, by and between HCP LS REDWOOD CITY, LLC, a Delaware
limited liability company (“Landlord”), and RELYPSA, INC., a Delaware
corporation (“Tenant”).

r e c i t a l s :

A.Landlord and Tenant entered into that certain Lease dated June 26, 2014 (the
“Lease”), whereby Landlord leased to Tenant and Tenant leased from Landlord
those certain premises consisting of that certain building containing
approximately 79,675 square feet of space located at 100 Cardinal Way, Redwood
City, California  94063 (the “100 Building”) located in that certain project
known as Britannia Seaport Centre (the “Project”).

B.Tenant desires to expand the Existing Premises to include that certain space
consisting of approximately 13,904 rentable square feet of space commonly known
as Suite 200 (the “Expansion Premises”) and located in that certain Building
located at 200 Cardinal Way, Redwood City, California  94063 (the “200
Building”) located in the Project, as delineated on Exhibit A attached hereto
and made a part hereof, and to make other modifications to the Lease, and in
connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.

2.Modification of Premises.  Effective as of the “Expansion Commencement Date”
(as that term is defined hereinbelow), Tenant shall lease from Landlord and
Landlord shall lease to Tenant the Expansion Premises.  For purposes of this
First Amendment, the term “Expansion Commencement Date” shall mean the later to
occur of (i) December 1, 2015, or (ii) the date the Premises are “Ready for
Occupancy” as defined in the Tenant Work Letter attached hereto as Exhibit B
(the “Tenant Work Letter”).  Effective upon the Expansion Commencement Date, the
Existing Premises shall be increased to include the Expansion
Premises.  Landlord and Tenant hereby acknowledge that such addition of the
Expansion Premises to the Existing Premises shall, effective as of the Expansion
Commencement Date, increase the size of the Premises to approximately 93,579
rentable square feet.  The Existing Premises and the Expansion Premises may
after the Expansion Commencement Date collectively

 

 

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

be referred to as the “Premises”.  After the Expansion Commencement Date, all
references in the Lease, as amended, to the Building shall mean (i) the 100
Building when the context applies to the 100 Building or any portion of the
Premises located in the 100 Building, (ii) the 200 Building when the context
applies to the 200 Building or any portion of the Premises located in the 200
Building, and (iii) both the 100 Building and the 200 Building when the context
applies to both of such buildings; provided, however, references to the Building
in Sections 4.1.2, 11.2, 15.4 and 24 as to the Expansion Premises shall mean the
Expansion Premises.

3.Lease Term.

3.1.Expansion Term.  The term of Tenant’s lease of the Expansion Premises (the
“Expansion Term”) shall commence on the Expansion Commencement Date and shall
expire coterminously with Tenant’s Lease of the Existing Premises on the Lease
Expiration Date (i.e., January 31, 2025), unless sooner terminated as provided
in the Lease, as hereby amended.  For purposes of this First Amendment, the term
“Expansion Year” shall mean each consecutive twelve (12) month period during the
Expansion Term; provided, however, that the first Expansion Year shall commence
on the Expansion Commencement Date and end on the last day of the month in which
the first anniversary of the Expansion Commencement Date occurs (unless the
Expansion Commencement Date is the first (1st) day of a calendar month, in which
event the first Expansion Year shall end on the day immediately preceding the
first anniversary of the Expansion Commencement Date), and the second and each
succeeding Expansion Year shall commence on the first day of the next calendar
month; and further provided that the last Expansion Year shall end on the Lease
Expiration Date (i.e., January 31, 2025).  

3.2.Option Terms.  Notwithstanding any provision to the contrary contained in
the Lease, effective as of the date of this First Amendment, all references to
the term “Premises” in Section 2.2 of the Lease shall be deemed to mean and
refer to both the Existing Premises and the Expansion Premises.

4.Base Rent.

4.1.Existing Premises.  Notwithstanding anything to the contrary in the Lease as
hereby amended, Tenant shall continue to pay Base Rent for the Existing Premises
in accordance with the terms of the Lease.  

 

-2-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

4.2.Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows:

 

Expansion Year

Annual Base Rent

Monthly Installment

of Base Rent

Approximate Monthly

Rental Rate per

Rentable Square Foot

1

$550,598.40

$45,883.20

$3.30

2

$567,116.35

$47,259.70

$3.40

3

$584,129.84

$48,677.49

$3.50

4

$601,653.74

$50,137.81

$3.61

5

$619,703.35

$51,641.95

$3.71

6

$638,294.45

$53,191.20

$3.83

7

$657,443.28

$54,786.94

$3.94

8

$677,166.58

$56,430.55

$4.06

9

$697,481.58

$58,123.46

$4.18

10 through Lease Expiration Date

$718,406.03

$59,867.17

$4.31

 

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
Base Rent payable for the Expansion Premises for the first full month of the
Expansion Term.

5.Tenant’s Share of Direct Expenses.  

5.1.Existing Premises.  Tenant shall continue to pay Tenant’s Share of Direct
Expenses in connection with the Existing Premises in accordance with the terms
of the Lease.

5.2.Expansion Premises.  Except as specifically set forth in this Section 5.2,
commencing on the Expansion Commencement Date, Tenant shall pay Tenant’s Share
of Direct Expenses in connection with the Expansion Premises in accordance with
the terms of Article 4 of the Lease, provided that with respect to the
calculation of Tenant’s Share of Direct Expenses in connection with the
Expansion Premises, Tenant’s Share shall equal 16.61% and references to the
Building in the definition of Direct Expanses shall mean the 200 Building with
respect  thereto.

6.Expansion Improvements.  Landlord shall construct the improvements in the
Expansion Premises pursuant to the terms of the Tenant Work Letter.  In
addition, Landlord shall

 

-3-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

deliver the Expansion Premises in the condition required in the ninth sentence
of Section 1.1.1 of the Lease.  Except as specifically set forth herein, in the
Lease or in the Tenant Work Letter, Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Expansion Premises, and Tenant shall accept the Expansion Premises in its
presently existing, “as-is” condition.  For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project, Building and Premises have not undergone
inspection by a Certified Access Specialist (CASp).

7.Signage.  After the Expansion Commencement Date, Tenant shall be entitled to
signage as described in Section 23.1 of the Lease as to the Expansion Premises,
with references therein to the Building to mean the 200 Building, and to
building standard suite identification signage.

8.Services, Utilities and Repairs.  Because the Expansion Premises are only a
portion of the 200 Building, the provisions set forth in Exhibit C shall apply
as to the Expansion Premises, rather than Sections 6 and 7 of the Lease.

9.Notices.  Notwithstanding any contrary provision of the Lease, as hereby
amended, as of the date of this Amendment, any notices to Landlord must be sent,
transmitted or delivered, as the case may be, to the following addresses:

Hayward Point Eden I Limited Partnership
c/o HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, CA  90806-2473
Attn:  Legal Department
Fax:  (562) 733-5219

with a courtesy copy to:

Hayward Point Eden I Limited Partnership
c/o HCP Life Science Estates
950 Tower Lane, Suite 1650
Foster City, CA 94404
Attn:  Jonathan M. Bergschneider

and

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

10.Lease Bifurcation.  Landlord and Tenant hereby acknowledge that Landlord may,
in its reasonable discretion (e.g., in connection with the financing,
refinancing, or sale of any or all of the Project), require that separate leases
exist with regard to each of the 100

 

-4-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

Building and the 200 Building.  If Landlord so reasonably requires, the parties
agree to bifurcate the Lease, as amended, into separate leases; provided,
however, such resulting, bifurcated leases shall, on a collective basis, (i) be
on the same economic terms as set forth in the Lease, as amended  (provided that
in no event shall certain rights of Tenant which are reasonably assignable to
only one of such leases be duplicated in the other of such leases),
(ii) otherwise be on terms materially consistent with the Lease, as amended, and
(iii) be in form and substance reasonably approved by Tenant.  Such bifurcated,
replacement leases shall, if so required by Landlord and to the extent the same
otherwise satisfy the requirements of this Section 11.3, be executed by Landlord
and Tenant within thirty (30) days following Landlord’s written election and
delivery of the same to Tenant.

11.Broker.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc. and Cresa, now known
as Savills Studley (collectively, the “Broker”), and that they know of no other
real estate broker or agent who is entitled to a commission in connection with
this First Amendment.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from and against any and all claims,
demands, losses, liabilities, lawsuits, judgments, and costs and expenses
(including, without limitation, reasonable attorneys’ fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the indemnifying party’s dealings with any real estate broker or agent, other
than the Broker, occurring by, through, or under the indemnifying party.  The
terms of this Section 11 shall survive the expiration or earlier termination of
the term of the Lease, as hereby amended.

12.Subordination.  Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or the lien of any
mortgage or deed of trust.

13.No Further Modification.  Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Expansion
Premises and shall remain unmodified and in full force and effect.  

 

-5-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

LANDLORD:

 

HCP LS REDWOOD CITY, LLC,
a Delaware limited liability company

By:    /s/ Jonathan M. Bergschneider

Jonathan M. Bergschneider
Executive Vice President

TENANT:

 

RELYPSA, INC.,
a Delaware corporation

By:/s/ John A. Orwin

Name:John A. Orwin

Its:President and CEO

By:/s/ Kristine M. Ball

 

Name:Kristine M. Ball

 

Its: Senior Vice President, CFO

 

 

 

 

-6-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

[g20150806190921801800.jpg]

 

 

 

 

EXHIBIT A

-1-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

The terms of this Tenant Work Letter are incorporated in the First Amendment and
the Lease for all purposes.

1.Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

(a)Approved Plans: Plans and specifications prepared by Landlord and the
Architect for the Landlord’s TI Work and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter (which plans and
specifications shall show improvements reasonably comparable to the office
improvements in the Existing Premises), subject to further modification from
time to time to the extent provided in and in accordance with such Paragraph 2.

(b)Architect: DGA Architects.  Tenant shall have no right to direct or control
such Architect, provided that Tenant shall work with Architect in good faith and
with all due diligence as set forth in this Tenant Work Letter to provide
Architect with such information and approvals as are required in a timely
fashion.

(c)Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

(d)Final Working Drawings: See definition in Paragraph 2(a) hereof.

(e)General Contractor:  Landmark Builders Inc.  Tenant shall have no right to
direct or control such General Contractor, provided that Tenant shall work with
General Contractor in good faith and with all due diligence as set forth in this
Tenant Work Letter to provide General Contractor with such information and
approvals as are required in a timely fashion.

(f)Contract:  The construction contract to be entered into between Landlord and
the General Contractor as set forth in Section 4(d), below.

(g)Landlord’s TI Work: The construction of the improvements to or within the
Building as shown on the Approved Plans to be constructed by Landlord pursuant
to the Lease and this Tenant Work Letter. The term “Landlord’s TI Work” does not
include the improvements existing in the Building and Premises at the date of
execution of the Lease.

(h)Premises.  The “Expansion Premises” as defined in this First Amendment.

(i)Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable  discretion from time to time
to act in a supervisory, oversight, project management or other similar capacity
on behalf of Landlord in connection with the design and/or construction of the
Landlord’s TI Work.

 

EXHIBIT B

-1-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

(j)Punch List Work: Minor corrections of construction or decoration details, and
minor mechanical adjustments, that are required in order to cause any applicable
portion of the Landlord’s TI Work as constructed to conform to the Approved
Plans in all material respects and that do not materially interfere with
Tenant’s use or occupancy of the Building and the Property.

(k)Schedule: That certain project timeline setting forth the anticipated dates
for approvals and completion of certain items of work as set forth on Exhibit
B-1 attached hereto, which may be modified from time to time as reasonably
agreed by Landlord and Tenant.

(l)Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

(m)Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord’s TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord’s TI Work to be delayed):

(i)Any delay resulting from Tenant’s failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord’s Project Manager in
connection with the design, construction, or permitting of Landlord’s TI Work
(including providing information required by the City in connection with
obtaining any governmental approvals), or from Tenant’s failure to approve in a
timely manner any matters requiring approval by Tenant;

(ii)Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request;

(iii)Any delay caused by Tenant (or Tenant’s contractors, agents or employees)
materially interfering with the performance of Landlord’s TI Work (including as
a result of Tenant’s entry into the Premises in accordance with Section 5 of
this Tenant Work Letter), provided that Landlord shall have given Tenant prompt
notice of such material interference; or

(iv)Any delay caused by the requirement that the General Contractor install
equipment on behalf of Tenant, which equipment is not a part of the Landlord’s
TI Work;

A Tenant Delay as set forth in items (i), (ii), (iii), or (iv), or as otherwise
defined in this Tenant Work Letter or the Lease, shall not be deemed to have
commenced until such time as Landlord has delivered written notice to Tenant
specifying the circumstances that constitute a Tenant Delay.

(n)Unavoidable Delays: Delays due to acts of God, acts of public agencies
(including delays in the permitting process), labor disputes, strikes, fires,
freight embargoes, inability (despite the exercise of due diligence) to obtain
supplies, materials, fuels or permits, delays due to local utility providers, or
other causes or contingencies (excluding financial

 

EXHIBIT B

-2-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

inability) beyond the reasonable control of Landlord or Tenant, as
applicable.  Landlord shall use reasonable efforts to provide Tenant with prompt
notice of any Unavoidable Delays.

(o)Landlord Delays:  Any delay in the completion of construction of Landlord’s
TI Work (but in each instance, only to the extent that any of the following such
delay has actually and proximately caused substantial completion of Landlord’s
TI Work to be delayed) caused by Landlord’s failure to act in accordance with
the terms of this Tenant Work Letter, provided that a Landlord Delay shall not
be deemed to have commenced until such time as Tenant has delivered written
notice to Landlord specifying the circumstances that constitute a potential
Landlord Delay.

(p)Building:  The “200 Building” as defined in the First Amendment.

(q)Capitalized terms not otherwise defined in this Tenant Work Letter shall have
the definitions set forth in the Lease.

2.Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Landlord’s TI Work.

(a)Approved Plans and Working Drawings for Landlord’s TI Work. Landlord’s
Architect and project manager have prepared, and Landlord and Tenant have
approved, preliminary plans and specifications and a scope of work for the
Premises. The most recent mutually approved version of such preliminary plans
and specifications and scope of work (the “Landlord’s Preliminary Plan”) is
attached hereto as Schedule 1 and incorporated herein by this reference.  Any
items listed on the Landlord’s Preliminary Plan as being “alternates” or “tenant
items”, or “tenant furnished” or “tenant installed” shall be provided, if at
all, by Tenant at Tenant’s sole cost and expense (subject to reimbursement out
of the Additional Tenant Improvement Allowance), and Landlord shall have no
obligations with respect thereto. Landlord shall prepare or cause to be prepared
(assuming timely delivery by Tenant of all information and decisions reasonably
required to be furnished or made by Tenant in order to permit preparation of
Landlord’s Final Working Drawings, and subject to Tenant Delays and Unavoidable
Delays), final detailed working drawings and specifications for the Landlord’s
TI Work, including (as applicable) structural, fire protection, life safety,
mechanical and electrical working drawings and final architectural drawings
(collectively, “Landlord’s Final Working Drawings”). Landlord’s Final Working
Drawings shall be based on and consistent with the Landlord’s Preliminary Plan
in all material respects (except as otherwise mutually approved by the parties
in their respective discretion). Landlord shall deliver copies of Landlord’s
Final Working Drawings to Tenant for Tenant’s approval and information.  Tenant
shall promptly and diligently either approve the proposed Landlord’s Final
Working Drawings, or set forth in writing with particularity any changes
necessary to bring the aspects of such proposed plans and specifications or
proposed Landlord’s Final Working Drawings into a form which will be reasonably
acceptable to Tenant.  Notwithstanding any other provisions of this paragraph,
if Tenant objects to any aspect of the Landlord’s Final Working Drawings
(including, but not limited to, any subsequently proposed changes therein from
time to time) that is (i) materially consistent with the Landlord’s Preliminary
Plan, (ii) necessitated by applicable law or as a condition of any governmental
or other third-party approvals or consents that are required to be obtained in
connection with

 

EXHIBIT B

-3-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

Landlord’s TI Work but that do not materially change the design or configuration
thereof or materially affect Tenant’s use of the Premises, or (iii) that is
required as a result of unanticipated conditions encountered in the course of
construction of Landlord’s TI Work but that do not materially change the design
or configuration thereof or materially affect Tenant’s use of the Premises, then
any delays in the completion of the Landlord’s TI Work resulting from such
objection, or from changes to the Landlord’s Final Working Drawings resulting
from such objection shall be a Tenant Delay.  To the extent Tenant identifies to
Landlord any concerns arising out of any such requirements or conditions
described in this sentence, Landlord and Tenant shall cooperate reasonably,
diligently and in good faith to discuss possible changes in the nature or scope
of the Landlord’s TI Work that might minimize or avoid the effects of such
requirements or conditions. Failure of Tenant to deliver to Landlord written
notice of disapproval and specification of required changes on or before any
deadline reasonably specified by Landlord (which shall not be less than five (5)
business days after delivery thereof to Tenant) in delivering an applicable set
of plans, specifications and/or drawings to Tenant shall constitute and be
deemed to be a Tenant delay.

(b)Construction of Landlord’s TI Work.  Following completion of Landlord’s Final
Working Drawings, Landlord shall apply for and use reasonable efforts to obtain
the necessary permits and approvals to allow construction of the Landlord’s TI
Work.  Upon receipt of such permits and approvals, Landlord shall at Landlord’s
expense (subject to Tenant’s obligations to pay for the increased cost of any
Tenant required changes to the Landlord’s Preliminary Plan or Landlord’s Final
Working Drawings that were previously approved by Landlord and Tenant),
construct and complete the Landlord’s TI Work substantially in accordance with
the Landlord’s Approved Plans, subject to Unavoidable Delays and Tenant Delays
(if any). Such construction shall be performed in a neat, good and workmanlike
manner and shall materially conform to all applicable laws, rules, regulations,
codes, ordinances, requirements, covenants, conditions and restrictions
applicable thereto in force at the time such work is completed.  Landlord shall
use good faith efforts to diligently prosecute the construction of the
Landlord’s TI Work in accordance with the Schedule.

(c)Changes.

(i)If Landlord determines at any time that changes in Landlord’s Final Working
Drawings or in any other aspect of the Landlord’s Approved Plans relating to any
item of Landlord’s Work are required as a result of applicable law or
governmental requirements, or are required at the insistence of any other third
party whose approval may be required with respect to the Landlord’s TI Work, or
are required as a result of unanticipated conditions encountered in the course
of construction, then Landlord shall promptly (A) advise Tenant of such
circumstances, and consult with Tenant with regard to the manner in which such
changes are instituted, and (B) cause revised Landlord’s Final Working Drawings
to be prepared by Landlord’s Architect and submitted to Tenant, for Tenant’s
approval, which shall not be unreasonably withheld.  Failure of Tenant to
deliver to Landlord written notice of disapproval and specification of such
required changes on or before any deadline reasonably specified by Landlord
(which shall not be less than five (5) business days after delivery thereof to
Tenant) shall constitute and be deemed to be a Tenant Delay.

 

EXHIBIT B

-4-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

(ii)If Tenant at any time desires any changes, alterations or additions to the
Landlord’s Final Working Drawings or material changes to the Preliminary Plan
with respect to any of Landlord’s TI Work, Tenant shall submit a detailed
written request to Landlord specifying such changes, alterations or additions (a
“Tenant Change Request”). Upon receipt of any such request, Landlord shall
notify Tenant of (A) whether the matters proposed in the Tenant Change Request
are approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord), (B) Landlord’s estimate of the number of
days of delay, if any, which shall be caused in Landlord’s TI Work by such
Tenant Change Request if implemented (including, without limitation, delays due
to the need to obtain any revised plans or drawings and any governmental
approvals), and (C) Landlord’s estimate of the change, if any, which shall occur
in the cost of the Landlord’s TI Work affected by such Tenant Change Request if
such Tenant Change Request is implemented (including, but not limited to, any
costs of compliance with laws or governmental regulations that become applicable
because of the implementation of the Tenant Change Request). Landlord shall so
notify Tenant within five (5) business days of Landlord’s receipt of the Tenant
Change Request, provided that such period shall be extended if because of the
nature of the proposed changes, alterations or additions, Landlord cannot
reasonably respond within a five (5) business day period.  If Landlord approves
the Tenant Change Request and Tenant notifies Landlord in writing, within five
(5) business days after receipt of such notice from Landlord, of Tenant’s
approval of the Tenant Change Request (including the estimated delays and cost
increases, if any, described in Landlord’s notice), then Landlord shall cause
such Tenant Change Request to be implemented, and any actual delays resulting
therefrom shall be deemed to be a Tenant Delay, and Tenant shall be responsible
for all actual increases in costs of the Landlord’s TI Work resulting from or
attributable to the implementation of the Tenant Change Request (which costs
Tenant may pay out of the Additional Tenant Improvement Allowance (as provided
in Section 4(a), below), or out of Tenant’s own funds, at Tenant’s election). If
Tenant fails to notify Landlord in writing of Tenant’s approval of such Tenant
Change Request within said five (5) business day period, then such Tenant Change
Request shall be deemed to be withdrawn and shall be of no further effect.

(d)Project Management.  Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Landlord’s TI Work, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Landlord’s TI Work,
including monitoring Tenant’s compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Landlord’s TI Work. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord’s
representative pursuant to such delegation and request.  Fees and charges of
Project Manager for such services shall be at Landlord’s sole expense, but shall
be deducted from the Additional Improvement Allowance in the event Tenant elects
to exercise its right to utilize the same for Change Requests or for other costs
as provided in Section 4(a).

 

EXHIBIT B

-5-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

3.Completion.

(a)When Landlord receives written certification from Architect that construction
of the Landlord’s TI Work in the Building has been completed in accordance with
the Landlord’s Approved Plans (except for Punch List Work), Project Manager or
other representatives of Landlord shall conduct one or more “walkthroughs” of
the Building with Tenant and Tenant’s representatives, to mutually identify any
items of Punch List Work that may require correction and to prepare a joint
punch list reflecting any such items.  Landlord shall prepare and deliver to
Tenant a certificate signed by both Landlord and Architect (the “Substantial
Completion Certificate”), in accordance with the AIA standard form, (i)
certifying that the construction of the Landlord’s TI Work in the Building has
been substantially completed in a good and workmanlike manner in accordance with
the Landlord’s Approved Plans in all material respects, subject only to
completion of Punch List Work, and specifying the date of that completion, (ii)
certifying that Landlord’s TI Work complies in all material respects with all
laws, rules, regulations, codes, ordinances, requirements, covenants, conditions
and restrictions applicable thereto at the time of such delivery, and setting
forth the Punch List Work. Upon receipt by Tenant of the Substantial Completion
Certificate, the certificate of occupancy for the Premises, or legal equivalent
allowing the occupancy of the Premises, and tender of possession of the Premises
by Landlord to Tenant, Landlord’s TI Work in the Building will be deemed
delivered to Tenant and “Ready for Occupancy” for all purposes of the Lease
(subject to Landlord’s continuing obligations with respect to any Punch List
Work, and to any other express obligations of Landlord under the Lease,
including the First Amendment, or this Tenant Work Letter with respect to such
Landlord’s TI Work).

(b)Promptly following delivery of the Substantial Completion Certificate for
Landlord’s TI Work in the Building, Landlord shall diligently complete the Punch
List Work reflected in such joint punch list within thirty (30) days.  Tenant
acknowledges that depending on the nature and scope of the punch list items,
certain work may extend beyond such 30-day period.  Promptly after Landlord
provides Tenant with the Substantial Completion Certificate and completes all
applicable Punch List Work for the Building, Landlord shall cause the
recordation of a Notice of Completion (as provided in Section 8182 of the
California Civil Code) with respect to Landlord’s TI Work in the
Building.  Landlord shall conduct at least one (1) additional “walkthrough” with
Tenant and Tenant’s representatives after the date which is ten (10) months
following the delivery of the Substantial Completion Certificate to identify any
defects in construction or required repairs, which defects and repairs Landlord
shall remedy at Landlord’s sole cost and expense.

(c)All construction, product and equipment warranties and guaranties obtained by
Landlord with respect to Landlord’s TI Work shall, to the extent reasonably
obtainable, include a provision that such warranties and guaranties shall also
run to the benefit of Tenant, and Landlord shall cooperate with Tenant in a
commercially reasonable manner to assist in enforcing all such warranties and
guaranties for the benefit of Tenant.

(d)Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of Landlord’s TI
Work as a result of any Tenant Delay, then notwithstanding any other provisions
of the Lease to the contrary, the

 

EXHIBIT B

-6-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

Premises shall be deemed to have been substantially complete on the date the
Premises would have been substantially complete absent such Tenant Delay.

(e)If Landlord has not caused the Premises to be Ready for Occupancy on or
before May 1, 2016 (the “Outside Date”), then for each day after the Outside
Date that the Premises are not Ready for Occupancy, Tenant will receive one (1)
day of free rent as to the Expansion Premises to be credited to the period
commencing on the Expansion Commencement Date.  The Outside Date will be
extended by any Tenant Delay or any Unavoidable Delay.

4.Payment of Costs.  Except as otherwise expressly provided in this Tenant Work
Letter, the cost of design, construction and management of the Landlord’s TI
Work shall be paid by Landlord at Landlord’s sole cost and expense.

(a)Additional Improvement Allowance.  Tenant shall be entitled to a one-time
additional allowance (the “Additional Improvement Allowance”) in the amount of
up to $15.00 per RSF of the Premises (i.e., up to $208,560.00), which may be
requested periodically by Tenant for (i) costs required to be paid by Tenant
under this Tenant Work Letter, (ii) data cabling and/or FF&E or (iii) costs of
“Alterations” performed of the Premises by Tenant from time to time, and which
Additional Improvement Allowance must be used by Tenant on or before December
31, 2016.  In the event Tenant exercises its right to use all or any portion of
the Additional Improvement Allowance, the monthly Base Rent for the Premises for
the initial Lease Term shall be increased by an amount equal to the “Additional
Monthly Base Rent,” as that term is defined below.  The “Additional Monthly Base
Rent” shall be determined as the missing component of an annuity, which annuity
shall have (i) the amount of the Additional Improvement Allowance utilized by
Tenant as the present value amount, (ii) the number of months remaining in the
Lease Term as the number of payments, (iii) 9% as the annual interest factor,
and (iv) the Additional Monthly Base Rent as the missing component of the
annuity.  At Landlord’s option, Landlord and Tenant shall enter into an
amendment to this Lease memorializing the applicable Base Rent increase(s)
attributable to such Additional Monthly Base Rent amount payable by Tenant
hereunder.  Following Tenant’s election to use all or any portion of the
Additional Improvement Allowance, Landlord and Tenant shall enter into an
agreement in the form of Schedule 2 to this Exhibit B in order to document the
amount of the Additional Monthly Base Rent.

(b)Disbursement.  Except as otherwise set forth in this Work Letter, any
Additional Tenant Improvement Allowance shall be disbursed by Landlord (each of
which disbursements shall be made pursuant to Landlord’s disbursement process,
including, without limitation, Landlord’s receipt of invoices for all costs and
fees described herein), at Tenant’s option, for costs of Tenant Change Requests,
or for other costs as provided in Section 4(a), above.  Disbursement of any
Additional Tenant Improvement Allowance for out-of-pocket expenses of Tenant
shall be disbursed by Landlord to Tenant within forty-five (45) days after the
invoicing thereof.

5.Tenant’s Fixturization Work.  Tenant may, prior to the substantial completion
of the Landlord’s TI Work, and during and in conjunction with the construction
of the Landlord’s TI Work, permit Tenant’s vendors to enter the Premises for the
purpose of installing telephones, electronic communication or related equipment,
data cabling/wiring, security or

 

EXHIBIT B

-7-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

audio/visual equipment, and furniture systems and equipment, provided that
Tenant shall be solely responsible for any of such equipment, data/cabling,
fixtures, furniture or material and for any loss or damage thereto from any
cause whatsoever, excluding only the gross negligence or deliberate misconduct
of Landlord or its contractors.  Such early access to the Premises and such
installation shall be permitted only to the extent that Landlord determines that
such early access and installation activities will not delay Landlord’s
completion of the construction of the Landlord’s TI Work, provided that
Landlord’s General Contractor shall use reasonable good faith efforts to
reasonably integrate the work to be completed by Tenant’s vendors into the
General Contractor’s scheduling and planning such that the Landlord’s TI Work
and the work to be completed by Tenant’s vendors will be completed in an
efficient manner.  Further, subject to the foregoing, Landlord and Tenant shall
cooperate in the scheduling of Tenant’s early access to the Premises and of
Tenant’s installation activities in an attempt to maximize the benefits to
Tenant of this Section 5 without interfering with the completion of the
construction of the Landlord’s TI Work.  Such early entry shall be subject to
the terms of the Lease except the obligation to pay rent, including utilities.

6.No Agency.  Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

7.Miscellaneous.  All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
If any item requiring approval is disapproved by Landlord or Tenant (as
applicable) in a timely manner, the procedure for preparation of that item and
approval shall be repeated.




 

EXHIBIT B

-8-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

LANDLORD’S PRELIMINARY PLAN

[g20150806190923988801.jpg]




 

EXHIBIT B

-9-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

[g20150806190924269802.jpg]

 

EXHIBIT B

-10-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

[g20150806190924582803.jpg]




 

EXHIBIT B

-11-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

[g20150806190924879804.jpg]




 

EXHIBIT B

-12-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

[g20150806190925176805.jpg]




 

EXHIBIT B

-13-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B

FORM OF AGREEMENT FOR ADDITIONAL MONTHLY BASE RENT

SECOND AMENDMENT TO LEASE

This Second AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of ____________ ___, 2015, by and between HCP LS REDWOOD CITY, LLC, a Delaware
limited liability company (“Landlord”), and RELYPSA, INC., a Delaware
corporation (“Tenant”).

r e c i t a l s :

A.Landlord and Tenant are parties to that certain Lease dated June ___, 2014,
(the “Original Lease”), as amended by that certain First Amendment dated May
___, 2015 (the “First Amendment”) (the Original Lease and the First Amendment
shall collectively be referred to herein as the “Lease”), pursuant to which
Tenant leases the entire building (the “Premises”) containing approximately
93,579 rentable square feet of space and located at 100 Cardinal Way, Redwood
City, California  94063 (the “100 Building”) and 200 Cardinal Way, Redwood City,
California  94063 (the “200 Building”).

B.Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this Amendment.

a g r e e m e n t :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Terms.  All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

2.Pursuant to the terms of Section 2.2 of the Tenant Work Letter attached to the
First Amendment, Tenant was entitled to a one-time additional allowance  of up
to $15.00 per RSF of the Premises (i.e., up to $$208,560.00) (the “Additional
Improvement Allowance”).  Notwithstanding any provision to the contrary
contained in the Lease, Landlord and Tenant hereby acknowledge and agree that
Tenant has utilized _______________ and __/100 Dollars ($_______.__) of the
Additional Improvement Allowance (the “Utilized Additional Improvement
Allowance”).

3.Additional Monthly Base Rent.  As a result of Tenant’s use of the Utilized
Additional Improvement Allowance, Tenant is required to pay Additional Monthly
Base Rent calculated as provided in Section 4(a) of Exhibit B to the First
Amendment, and accordingly, the Base Rent schedule set forth in this Section 3,
below, which includes such Additional Monthly

 

EXHIBIT B

-14-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

Base Rent, shall supersede and replace the Base Rent schedule set forth in
Section 4.2 of the First Amendment:

 


Expansion Year


Annual
Base Rent

Monthly
Installment
of Base Rent

Monthly Base
Rent
per RSF

 

$________.__*

$________.__*

$___.__

 

$________.__

$________.__

$___.__

 

$________.__

$________.__

$___.__

 

$________.__

$________.__

$___.__

 

$________.__

$________.__

$___.__

 

$________.__

$________.__

$___.__

 

$________.__

$________.__

$___.__

 

4.No Further Modification.  Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

 

 

 

EXHIBIT B

-15-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

SECTIONS 6 AND 7

6.

SERVICES AND UTILITIES.

6.1.In General.  Landlord will be responsible, at Tenant’s sole cost and expense
(subject to the terms of Section 4.2.4, above), for the furnishing of heating,
ventilation and air‑conditioning, electricity, and water to the
Premises.  Landlord shall not provide janitorial or telephone services for the
Premises.  Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws.  The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.  

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air‑conditioning, electricity, water, telephone,
janitorial and interior Building security services, except as set forth in this
Section 6.1, above.  

6.2.Allocation of Utilities Costs.  To the extent that any utilities (including
without limitation, electricity, gas, sewer and water) to the Building are
separately metered to the Premises, such utilities shall be contracted for and
paid directly by Tenant to the applicable utility provider.  To the extent that
any utilities (including without limitation, electricity, gas, sewer and water)
to the Building are not separately metered to the Premises, then Tenant shall
pay to Landlord, within thirty (30) days after billing, an equitable portion of
the Building utility costs, based on Tenant’s proportionate use thereof.  Tenant
shall have the right to reasonably designate a suitable, licensed contractor to
perform a measurement of the utility consumption by all occupants of the
Building and Landlord shall equitably adjust the amount payable by Tenant based
thereon.  

6.3.Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service or utility (including, without limitation, telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease.  Notwithstanding the foregoing, Landlord may be liable for damages to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties, provided that Landlord shall not be liable under

 

EXHIBIT C

-1-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

any circumstances for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.

6.4.Existing Generator.  Commencing on the Lease Commencement Date or
commencement of the Recognition Lease Period, Tenant shall have the right to
connect to the existing Building back-up generator (the “Generator”) for a
reasonable proportion of the Generator’s capacity to provide back-up generator
services to the Premises.  During the Lease Term, Landlord shall maintain the
Generator in good condition and repair, and Tenant shall be responsible for a
share of the costs of such maintenance and repair based on the proportion of the
Generator capacity allocated to the Premises.  Notwithstanding the foregoing,
Landlord shall not be liable for any damages whatsoever resulting from any
failure in operation of the Generator, or the failure of the Generator to
provide suitable or adequate back-up power to the Premises, including but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring,
or loss to inventory, scientific research, scientific experiments, laboratory
animals, products, specimens, samples, and/or scientific, business, accounting
and other records of every kind and description kept at the Premises and any and
all income derived or derivable therefrom.

7.

REPAIRS.

7.1.Tenant Repair Obligations.  Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with applicable Laws (“Tenant’s Repair Obligations”), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises;  all communications systems serving the Premises; all of Tenant’s
security systems in or about or serving the Premises; Tenant’s signage; interior
demising walls and partitions (including painting and wall coverings),
equipment, floors.  Tenant shall additionally be responsible, at Tenant’s sole
cost and expense, to furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises.  

7.2.Landlord Repair Obligations.  Landlord shall be responsible, as a part of
Operating Expenses, for repairs to and routine maintenance of the Building
including without limitation: (1) exterior windows, window frames, window
casements (including the repairing, resealing, cleaning and replacing of
exterior windows); (2) exterior doors, door frames and door closers; (3) the
Building (as opposed to the Premises) and Project plumbing, sewer, drainage,
electrical, fire protection, life safety and security systems and equipment,
existing heating, ventilation and air-conditioning systems, and all other
mechanical and HVAC systems and equipment (collectively, the “Building
Systems”), (4) the exterior glass, exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, including,
without limitation, any painting, sealing, patching and waterproofing of
exterior walls, and (5) repairs to the elevator in the Building and underground
utilities, except to the extent that any such repairs are required due to the
negligence or willful misconduct of Tenant (the

 

EXHIBIT C

-2-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

“Landlord Repair Obligations”); provided, however, that if such repairs are due
to the negligence or willful misconduct of Tenant, Landlord shall nevertheless
make such repairs at Tenant’s expense, or, if covered by Landlord’s insurance,
Tenant shall only be obligated to pay any deductible in connection
therewith.  Costs expended by Landlord in connection with the Landlord Repair
Obligations shall be included in Operating Expenses to the extent allowed
pursuant to the terms of Article 4, above.  Landlord shall cooperate with Tenant
to enforce any warranties that Landlord holds that could reduce Tenant’s
maintenance obligations under this Lease.

7.3.Tenant’s Right to Make Repairs.  Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building that are Landlord’s
responsibility under Section 7.4 (the “Base Building”), which event or
circumstance with respect to the Base Building materially and adversely affects
the conduct of Tenant’s business from the Premises, and Landlord fails to
commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
thirty (30) days after receipt of said notice (unless Landlord’s obligation
cannot reasonably be performed within thirty (30) days, in which event Landlord
shall be allowed additional time as is reasonably necessary to perform the
obligation so long as Landlord begins performance within the initial thirty (30)
days and diligently pursues performance to completion), or, in the event of an
Emergency (as defined below), not later than five (5) business days after
receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord’s receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided that such notice shall include the following language in bold,
capitalized text:  “IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS
LETTER WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD’S RECEIPT OF THIS LETTER,
TENANT WILL PERFORM SUCH REPAIRS AT LANDLORD’S EXPENSE”; provided, however, that
in no event shall Tenant undertake any actions that could materially or
adversely affect the Base Building.  Notwithstanding the foregoing, in the event
of an Emergency, no second written notice shall be required as long as Tenant
advises Landlord in the first written notice of Tenant’s intent to perform such
Emergency repairs if Landlord does not commence the same within such five (5)
business day period, utilizing the language required in second notices.  If such
action was required under the terms of this Lease to be taken by Landlord and
was not commenced by Landlord within such five (5) business day period and
thereafter diligently pursued to completion, then Tenant shall be entitled to
prompt reimbursement by Landlord of the reasonable out-of-pocket third-party
costs and expenses actually incurred by Tenant in taking such action.  If Tenant
undertakes such corrective actions pursuant to this Section 7.3, then (a) the
insurance and indemnity provisions set forth in this Lease shall apply to
Tenant’s performance of such corrective actions, (b) Tenant shall proceed in
accordance with all applicable laws, (c) Tenant shall retain to perform such
corrective actions only such reputable contractors and suppliers as are duly
licensed and qualified, (d) Tenant shall effect such repairs in a good and
workmanlike and commercially reasonable manner, (e) Tenant shall use new or like
new materials, and (f) Tenant shall take reasonable efforts to minimize any
material interference or impact on the other tenants and occupants of the
Building.  Promptly

 

EXHIBIT C

-3-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 

--------------------------------------------------------------------------------

 

following completion of any work taken by Tenant pursuant to the terms of this
Section 7.5, Tenant shall deliver a detailed invoice of the work completed, the
materials used and the costs relating thereto, and Landlord shall reimburse
Tenant the amounts expended by Tenant in connection with such work, provided
that Landlord shall have the right to object if Landlord claims that such action
did not have to be taken by Landlord pursuant to the terms of this Lease or that
the charges are excessive (in which case Landlord shall pay the amount it
contends would not have been excessive).  For purposes of this Section 7.5, an
“Emergency” shall mean an event threatening immediate and material danger to
people located in the Building or immediate, material damage to the Building,
Base Building, or creating a realistic possibility of an immediate and material
interference with, or immediate and material interruption of a material aspect
of Tenant’s business operations.

 

 

EXHIBIT C

-4-

 

HCP LS REDWOOD CITY, LLC

[First Amendment]

[Relypsa, Inc.]

 